Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B and Species 1 in the reply filed on 1/3/2022 is acknowledged. Claims 4, 9-11 and 28 are withdrawn as noted by applicant.

Claim Objections
Claims 22 and 22 are objected to because of the following informalities:  
Claim 2: in line 3, “the direction” should read “a direction” since this is its first recitation.
  Claim 22: in line 3, “the direction” should read “a direction” since this is its first recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6 and 30 each includes “the second catheter” in lines 1-2 and 4 which lacks antecedent basis. As best understood, “the second catheter” should read “the delivery catheter” each time it appears in the claim and has been thus treated for the purposes of claim interpretation.
Claim 26 includes “the at least one flap” (line 3) which lacks clear antecedent basis as “a plurality of individually movable flaps” have been previously recited (not “at least one flap”). As best understood, “the at least one flap” should read “a respective each flap” since the claim is further defining “each flap” (see line 1 of claim 26) of the plurality of individually movable flaps. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 21-27, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn (US 2011/0224784) in view of Rahdert et al. (US 2009/0069885) and Zakay et al. (US 2006/0058871). Quinn discloses a system for delivering a coaptation member to a position within a native tricuspid heart valve annulus having leaflets to reduce regurgitation therethrough (par. 53) comprising a ventricular anchor (24) on a distal end of a flexible rail (28) having a length sufficient to extend from outside a body through the subclavian vein and past the native tricuspid annulus into the right ventricle (as understood in view of fig. 33; see also [0140]), the ventricular anchor configured to be anchored within the right ventricle, a coaptation member (34) on a distal end of a delivery catheter (tubular base 36) configured to be advanced from outside the body over the flexible rail until the coaptation member is positioned within and coapts within the tricuspid valve leaflets, wherein the coaptation member comprises a generally smooth outer profile (figs. 8-9; [0196]- 34 may be inserted between leaflets) wherein the position of the coaptation member is adjustable along the flexible rail, and a locking clamp (see at least par. 56, 64, 206) carried by the catheter (36) for locking the position of the delivery catheter relative to the flexible rail by clamping onto the flexible rail. The limitation “sized to enable” the locking collet “to be subcutaneously secured immediately outside the subclavian vein” is functional and the prior art need not disclose securing the locking collet subcutaneously immediately outside the subclavian vein. Rather, “sized to enable…” is considered to require only that the locking collet has a size that renders the locking collet capable of being secured .
Rahdert discloses an alternative locking mechanism for locking an outer tubular member of a medical device to a wire forming a flexible rail. In particular, Rahdert discloses that the locking mechanism may comprise a locking collet (1036) carried on the outer tubular member (1022), the locking mechanism providing a means for releasably clamping the flexible rail (1032) to the outer tubular member (1022) (see at least par. 165; figs. 31c, 31d). It would have been obvious to one skilled in the art to have modified the prior art of Quinn to construct the locking clamp in the form of a locking collet since Quinn is silent on the exact structure of the locking clamp and Rahdert discloses that a locking collet is a known locking device for clamping an outer tubular member to an inner wire. Such a modification can be considered a simple substitution of one known locking mechanism for another wherein the results of such a modification would have been predictable. 
Zakay discloses a coaptation member (100; figs. 1a-1d) having a generally smooth outer profile (102/104; see fig. 1a-1d) with at least one flap (106) that extends outward therefrom. Zakay further discloses that there may be a plurality of individually movable flaps (see [0093] additional pockets, or partitions within the pocket can be included; each flap is individually controlled by fluid flowing into that particular flap). The flaps are capable of fluidly centering the coaptation member within tricuspid valve leaflets since they are capable of being expanded and directed by fluid that flows into the respective flap. Zakay discloses that such flaps serve to expand the profile of the prosthesis, thereby minimizing or even eliminating gaps that would otherwise be present between the two heart valve leaflets (122) ([0096]). The flexible nature of the flaps allows the coaptation member to fill a wide range of sizes between the leaflets without 
Regarding claims 2, 22, and 26, each flap taught by Zakay is considered hinged (along line 108 – which forms living hinge) to the generally smooth outer profile and pivots (at least at points next to connection line 108) outward therefrom if caught by regurgitant blood flow so as to displace the coaptation member laterally in the direction of the at least one flap. 
Regarding claims 23 and 24, as taught by Zakay each flap is hinged about a distal end of the flap and a proximal end of the flap (along line 108 which has points at the distal and proximal ends of the flap - with the central part of the flap moving outward).
Regarding claim 3, as taught by Zakay, the at least one flap (one flap 106) extends around greater than half of the circumference of the coaptation member (consider circumference taken at open bottom end 106a of flap) and therefore is considered to extend around one-quarter or one-half of a circumference of the coaptation member (see fig. 2a, 2b of Zakay). The broadest reasonable interpretation of this limitation requires a flap that extends around one of the claimed distances, but may extend more than the claimed distance since the claim does not require that the flap(s) extend(s) around only one-quarter or one-half or at most one-quarter or one-half of the circumference.
Regarding claims 5 and 29, each flap is biased to lie flat (see fig. 1d, as compared to expanded configuration in fig. 1c) against the generally smooth outer profile (e.g., when placed in a mitral valve and the mitral valve is open, blood flow biases the flap to lie flat against the profile; [0015] and fig. 2a of Zakay). 
Regarding claims 21 and 27, there are a plurality of flaps (see [0093] of Zakay - additional pockets, or partitions within the pocket 106 can be included) configured to extend around one-half the circumference of the coaptation member as taught by Zakay. In particular, Zakay teaches that flaps (106) extends around greater than half of the circumference of the coaptation member (consider circumference taken at open bottom end 106a of flap) and therefore is considered to extend around one-quarter or one-half of a circumference of the coaptation member (see fig. 2a, 2b of Zakay). The broadest reasonable interpretation of this limitation requires a plurality of flaps that extend around one of the claimed distances, but may extend more than the claimed distance since the claim does not require that the flaps extend around only one-quarter or one-half or at most one-quarter or one-half of the circumference. 
Claims 6 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn in view of Rahdert and Zakay as applied to claims 1 and 25 above, and in further view of Krueger et al. (US 5,735,842). Quinn in view of Rahdert and Zakay discloses the invention substantially as stated above but fails to disclose a pair of pull wires extending through the delivery catheter (base 36 of Quinn).
Krueger discloses another valve implant and further discloses that the implant may be attached to a plurality of pull wires (see entire document; for example: 189,191 in figs. 33-35) extending through an elongate member (185) for altering the position of the implant within the leaflets of a native heart valve. Krueger discloses that the pull wires advantageously allow the surgeon to adjust the position of the implant supported on a holder with respect to the proximal portion of the device (col. 4, ll. 48-55). It would have been obvious to one skilled in the art to have modified the prior art of Quinn to include a pair of pull wires extending through the delivery catheter (base 36) as taught by Krueger in order to be able to alter the position of the coapting member (34) within the leaflets. Such maneuvering capabilities may facilitate optimal positioning of the device within each patient's unique anatomy. Furthermore, rotation of the . 
Claims 7, 8, 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn n view of Rahdert and Zakay as applied to claims 1 and 25 above, and in further view of Kapadia et al. (US 2007/0198082). Quinn in view of Rahdert and Zakay discloses the invention substantially as stated above including that the coaptation member and its associated delivery catheter (base 36) can be connected to the heart via a plurality of anchors (see par. 236, 237), but fails to disclose a secondary anchor configured to attach to an opening to the right atrium above the tricuspid annulus.
Kapadia discloses another coaptation member (20) and further teaches that the coaptation member may be anchored directly to the superior vena cava as shown in fig. 22 via a stent (26; [0114]). The coaptation member (20) connects to the stent via a tether (12). It would have been obvious to one skilled in the art to have modified the prior art of Quinn to include anchoring the coaptation member directly to an opening to the right atrium above the tricuspid annulus, the superior vena cava in particular, via an anchor in the form of a stent as taught by Kapadia since anchors disposed in the superior vena cava are known in the art and Quinn contemplates the use of a plurality of anchoring means as a means of reducing the degree of trauma at the ventricle wall and the level of force exerted at the ventricle wall at each anchor point. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0125860 to Webler et al.
US 2006/0241745 to Solem discloses a coaptation member comprise a plurality of flaps (344; figs. 7a-7f) extending from a generally smooth outer profile of member (46) that connects with an anchor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KSH 2/10/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771